ON MOTION ROE REHEARING.
Jenkins, P. J.
It is insisted by counsel for the plaintiff in error, by motion for rehe'aring in the instant case, that the court in its original opinion overlooked the uncontradicted evidence to the effect that the policy of the plaintiff did not lapse until about three months after the alleged refusal of the company to pay sick benefits, and then' lapsed on account of the refusal of the plaintiff to pay further premiums. The case was decided originally on the theory that the evidence of the plaintiff authorized a finding that the insurance company refused to pay the accrued sick benefits unless the plaintiff would permit the unauthorized deduction of premiums in advance on his policy and another policy held by his wife, and, upon his making complaint to the district manager, notified him that he could not “belong to the company” unless such deductions were permitted, and that they would not let him continue 'in [the company] by paying the weekly premiums provided for by the policy, and thus authorized a finding that the company had repudiated its contractual obligation by refusing to accept further premiums paid in accordance with the terms of the policy. The agent who undertook to make settlement of sick benefits with the insured did testify that the insured had at first consented to the deduction of the premiums in advance, and that he made entries in the receipt book accordingly, but he further testified that during the same con-' ference, and after consulting with his wife, the plaintiff withdrew such consent and refused to accept, and did not accept, the reduced amount of sick benefits. It was undisputed that the - accrued amount of sick benefits had never been paid, although there was disputed testimony for the company that, following subsequent efforts of the company to enforce and compel acquiescence in its demand for unauthorized prepayments of premiums, the company finally did tender the full amount of the sick benefits; but, as already indicated, this evidence was disputed by the insured. On the motion for rehearing, insistence is now made that the evidence shows by the testimony of one witness that “after the occurrence (referring to the controversy about the sick benefits) took [place] *682this policy remained in force as much as three months—until March 31, if I remember aright. It lapsed after that date, because we could not get any more premiums. He refused to pay further premiums, as I understood from the agent. I never saw the parties myself.” It is insisted-in the motion for rehearing that this testimony is undisputed, and demanded a finding that the insurance company had accepted premiums tendered by the insured in accordance with the terms of the policy after the date of the alleged breach, and therefore a finding that the conduct of the company as testified to by the, plaintiff amounted to a repudiation of the contract and a breach thereof was not authorized. The testimony referred to seems to be at most something that the witness “understood” from the agent, and therefore to be mere hearsay. But, in addition to this, it is strongly contradicted by the premium-receipt book introduced by the plaintiff, which bore no entry of any payment of premiums subsequently to the date on which the effort was made by the agent to induce the plaintiff to accept the amount of the accrued sick benefits less the advance premiums, the last entries in the receipt book being the entries which the agent testified he made to cover the advance premiums which the plaintiff, before the payment of the reduced amount of sick benefits, refused to permit to be deducted. We think, therefore, that the finding of the jury in favor of the plaintiff was authorized, and that it can not be set aside on the general ground that the undisputed testimony demanded a contrary finding.

Rehearing denied.